Citation Nr: 1411658	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-09 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine at L5-S1, prior to December 23, 2009.

2.  Entitlement to a rating in excess of 20 percent for DDD of the lumbar spine at L5-S1, from December 23, 2009, forward.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) from June 6, 2006 to October 15, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel

INTRODUCTION

The Veteran served on active duty from August 1990 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied a rating in excess of 10 percent for the Veteran's service-connected back disability.  The RO in New Orleans, Louisiana, currently has jurisdiction over the case.

In a January 2010 rating decision, the RO increased the assigned rating for the Veteran's back disability to 20 percent effective December 23, 2009.

The Board previously remanded the claims in March 2012 for additional development, and they now return for further review.  

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU from June 6, 2006 to October 15, 2006 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C.


FINDINGS OF FACT

1.  Prior to December 23, 2009, the Veteran's low back disability was manifested by forward flexion limited at worst to 45 degrees.



2.  In a November 2012 statement, and prior to the promulgation of a decision in this matter, the Board received notification from the Veteran that she was satisfied with the 20 percent rating assigned for her low back disability effective from December 23, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for DDD of the lumbar spine prior to December 23, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for withdrawal of the claim for a rating in excess of 20 percent for DDD of the lumbar spine at L5-S1 from December 23, 2009, forward, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). 

In the present case, the Veteran submitted a November 2012 statement in which she stated that she agreed with the decision awarding her a 20 percent rating for her low back disorder, but disagreed with the decision keeping the rating at 10 percent prior to December 23, 2009.  She requested that VA reconsider the "earlier claim from 2006 until 2009 for an increase to 20%, like was determined in 2009."  She went on to state that she believed that the information from the 2009 examination was accurate and "the original rating decision for the 2006 claim should be adjusted to 20%."  Thus, as the Veteran expressed satisfaction with the assignment of a 20 percent rating from December 23, 2009, forward, she has withdrawn her claim for a rating in excess of 20 percent for that time period.  Therefore, there remain no allegations of errors of fact or law for appellate consideration for the issue of a rating in excess of 20 percent for her low back disability from December 23, 2009, forward.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.

B.  Veterans Claims Assistance Act of 2000

With respect to the remaining issue on appeal, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2006 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

C.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, pain that does not result in additional functional loss may not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

 In May 1995, the Veteran was awarded service connection for residuals of a back injury and assigned a 10 percent rating under Diagnostic Code 5292, effective from January 31, 1995.  In June 2006, she submitted a claim for an increased rating.  Her 

lumbar spine disability is currently rated under Diagnostic Code (DC) 5292-5242.     Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5292 no longer exists after the rating schedule for spine disabilities was amended in September 2003.

The current rating schedule allows for disabilities of the spine to be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A rating under the latter requires incapacitating episodes, which are defined as periods of acute signs and symptoms requiring bed rest prescribed by a physician.  38 C.F.R. § 4.71a, DC 5243.  Here, the Veteran denied experiencing any incapacitating episodes on VA examination in September 2006 and the evidence does not reflect that any bed rest was prescribed.  Therefore, a higher rating based on incapacitating episodes is not appropriate.  

Under the current General Rating Formula, the regulations provide, in pertinent part, for a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2013).



A VA examination was conducted in September 2006.  The Veteran reported pain, stiffness, weakness, decreased motion and fatigue associated with her condition.  She experienced flare-ups every 5 or 6 months, with episodes lasting one month.  However, there was no additional range of motion limitation during flare-ups.  On examination, there was no spasm, ankylosis, or abnormal curvature of the spine.  Forward flexion was 70 degrees with the onset of pain at 51 degrees.  Extension was 22 degrees with the onset of pain at 15 degrees.  Lateral flexion was 32 degrees, with the onset of pain at 15 degrees on the right side only.  Lateral rotation was 30 degrees, with the onset of pain at 25 degrees on the left side only.  There was pain with repetition, but no additional range of motion limitations.  The Veteran estimated that she was 50% less functional during flares of pain, but did not state a change of range of motion with flares.  She denied any incapacitating episodes.  The examiner noted that the Veteran's condition had severe effects on sports activities.  Chores, shopping, exercise, recreation, and traveling were moderately affected.  Toileting was mildly affected.

VA treatment records dated in June 2006 show that the Veteran was to have lumbar epidurals for pain.

Private records dated March 2007 reflect forward flexion of the spine to 45 degrees, extension of 15 degrees, lateral flexion of 20 degrees bilaterally, and rotation of 25 degrees bilaterally.  In September 2007, forward flexion was 90 degrees, extension was 10 degrees, and lateral flexion and rotation were both 30 degrees bilaterally.

Additional records generated between September 2007 and December 2009 do not specifically address range of motion.

Based on the evidence, the Board finds that a 20 percent rating is warranted for the Veteran's low back disorder, prior to December 23, 2009.  While the Veteran had forward flexion of the lumbar spine to 70 degrees on VA examination in September 2006, she reported pain at 51 degrees.  In addition, private records from March 2007 reflect flexion of 45 degrees.  These findings are consistent with the criteria for a 20 percent rating, which includes flexion greater than 30 degrees and not greater than 60 degrees.  A higher 40 percent rating is not appropriate, however, as ankylosis or flexion of 30 degrees or less has not been demonstrated, even when accounting for factors such as pain or repetitive motion.  On VA examination in September 2006, the Veteran estimated that she was 50% less functional during flares of pain but did not state a change of range of motion with flares.  On examination, the examiner stated that there was no additional loss of motion on repetitive use.  In addition, in September 2007 the Veteran had forward flexion to 90 degrees, extension to 10 degrees, and lateral flexion and rotation to 30 degrees bilaterally.

In addition to ratings based on limitation of motion of the spine, Note 1 of the General Rating Formula provides that neurologic abnormalities associated with a spine disability are to be rated separately.  During the period on appeal, the Veteran complained of pain radiating from her back into her lower extremities.  A compensable rating for neurologic disabilities is appropriate when there is "mild" incomplete paralysis of the sciatic or external popliteal nerve.  See 38 C.F.R. § 4.124a, DCs 8520, 8521.  Terms such as "mild" and "moderate" as used in these criteria are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Here, VA records from June 2006 noted motor strength was 5/5, and deep tendon reflexes were 2+/4, or normal.  No paresthesia was present.  In August 2006, the Veteran reported intermittent numbness in the bilateral thighs.  Examination revealed normal motor strength.  The left Achilles reflex was 0, but other reflexes were normal.  During the September 2006 VA examination, strength was 5/5, and sensation and reflexes were normal.  The Veteran had normal muscle tone with no atrophy.  A February 2007 MRI showed no neural impingement.  Private records from September 2007 also noted normal reflexes.  VA records from August 2008 noted pain in the right thigh and normal reflexes.  Records from September 2008 reflect normal reflexes and no numbness.



While the Board has considered the Veteran's subjective reports of pain and numbness, physical examination did not reveal any abnormalities in the Veteran's strength, reflexes, or sensation, aside from a diminished left Achilles reflex in August 2006 and pain in the right thigh in August 2008.  Such findings are not consistent with a "mild" level of incomplete paralysis warranting a separate compensable rating under DC 8520 or DC 8521.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine DDD with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's pain, limited range of motion and neurologic complaints are expressly contemplated by the rating schedule.  The applicable rating criteria also consider incapacitating episodes, which have not been demonstrated in this case.  There is no indication that the Veteran's lumbar spine DDD results in any other symptoms that fall so far outside the rating schedule as to render it inadequate.


ORDER

A 20 percent rating for DDD of the lumbar spine at L5-S1 is granted prior to 
December 23, 2009.

The appeal for a rating in excess of 20 percent for DDD of the lumbar spine at L5-S1 from December 23, 2009, forward, is dismissed.


REMAND

In a November 2012 statement, the Veteran argued that she should have been rated at 100 percent for the period that she was unable to work from June 6, 2006 until "late" October 2006.  Additional evidence submitted by the Veteran shows that she was taking leave from work on an hourly basis as of October 16, 2006.  Therefore, she has raised a claim for a TDIU for the period from June 6, 2006 through October 16, 2006.  The Board has jurisdiction to adjudicate the TDIU issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Therefore, the claim should be remanded to provide the Veteran with notice regarding her TDIU claim, an opportunity to submit evidence in support of that claim, and to obtain an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that she return the completed form to VA providing a complete employment, education, and training history. 

2.  Ensure that all VCAA notice obligations are satisfied concerning the Veteran's claim for a TDIU.

3.  Forward the claims file to an appropriate VA examiner for an opinion as to whether the Veteran's service-connected DDD of the lumbar spine and fibrocystic disease, status post left breast biopsy, rendered her unable to secure or follow a substantially gainful occupation from June 6, 2006 through October 15, 2006.  In making this determination, the examiner must review the claims file, including VA examination reports and treatment records generated from June 2006 through October 2006, and provide a complete explanation for any conclusion reached.  If the examiner is unable to make a determination without resorting to speculation, he/she must state why this is the case.

4.  Thereafter, if appropriate, refer the Veteran's TDIU claim to the Director, Compensation and Pension Service, for extraschedular consideration from June 6, 2006 to October 15, 2006.

5.  Following completion of the above development, as well as any additional development that may be warranted, adjudicate the Veteran's claim for a TDIU from June 6, 2006 through October 16, 2006.  If the benefit sought is not granted to the Veteran's satisfaction, send the Veteran and her representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


